Citation Nr: 1412607	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  12-30 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from November 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Board remanded this matter in July 2013 for additional development, to include the scheduling of a VA examination.  A VA examination was scheduled but cancelled by the Veteran.  He stated that he attempted to reschedule the examination but was not successful.  In correspondence dated December 2013, the Veteran stated that due to his health he could not travel for a VA examination and to proceed with his claim.  Accordingly, the Board finds that the development ordered in July 2013 has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the case for additional development and consideration.

The Veteran asserts that he has vertigo as a result of his active military service.  In the July 2013 Board remand, the Board found credible the Veteran's statements that he began to experience dizziness and loss of balance in 1945 during combat on the island of Iwo Jima after he was knocked to the ground because his statements were consistent with the circumstances, conditions, or hardships of his service and there was no clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board remanded the claim for a VA examination because although an in-service event was established by the evidence, a veteran who establishes in-service incurrence of an injury or disease through application of section 1154(b) must nonetheless submit sufficient evidence of a causal nexus between that in-service event and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  On remand, the RO/AMC scheduled a VA examination; however, the examination did not take place.  The RO/AMC indicated that the Veteran cancelled the exam.  In a December 2013 statement, the Veteran stated that he tried to reschedule his VA examination for a time when he could secure transportation; however the VA Medical Center did not follow up with a date.  He also stated that he is no longer able to travel for a VA examination due to his health and that VA should proceed to adjudicate his claim.

Since the Veteran is no longer able to travel for a VA examination, the Board finds that a remand is necessary to allow for the evidence to be reviewed by a VA examiner so that the examiner can provide an opinion regarding the etiology of his vertigo based on the available evidence.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Provide a VA examiner copies of or access to the Veteran's claims file on VBMS.  All evidence, including treatment records and statements, must be provided for the examiner's review.

First, the examiner must identify whether the Veteran has a present disability of vertigo, or any other disability manifested by dizziness and loss of balance.

Then, the examiner must state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's vertigo (or other identified disability) had its clinical onset during, or is otherwise related to, his active military service.  The examiner is to consider as fact the occurrence of the incident in service when the Veteran was knocked down by an enemy shell, and when he experienced symptoms of dizziness and loss of balance.

In rendering the requested opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2. After the requested report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned for corrective action.

3. Finally, after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



